DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claim 1. Claims 1-3, 5, 7-8, and 10-21 are currently pending, with claims 10-20 being withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassen et al. (4,673,403) in view of Strand (International Application Publication No. WO 02/36057 A1).
Regarding claim 1, Lassen discloses an absorbent article (Figs. 1-12, feat. 30; Col. 3, lines 46-51), comprising: a topsheet (80; Col. 12, line 35 – Col. 13, line 66); a backsheet (70); an absorbent core disposed between the topsheet and the backsheet (74; Col. 7, lines 27-65), wherein the absorbent core comprises: a functionally-distinguishable portion of the absorbent core that is different in composition, configuration, or construction to perform enhanced absorbency of the absorbent core that is different relative to absorbency of adjacent portions of the absorbent core adjacent to the functionally-distinguishable portion (Fig. 10, feat. 76; Fig. 11, feat. 150; Col. 7, lines 27-65; microfibrous webs 76 are placed edgewise within the target zone 150, while they are placed facewise outside the target zone in order to rapidly absorb and wick away fluid that comes in contact with the target zone); and a functional enhancement indicator (Col. 14, lines 22-65), on the topsheet (Col. 14, lines 24-28), comprising a tactilely-sensed component (Col. 14, lines 41-46), a periphery (Please see annotated figure 1, feat. A), and an inner area completely defined and encompassed by the periphery (annotated figure 1, feat. B), and wherein the functional enhancement indicator corresponds in location to the functionally-distinguishable portion (Col. 14, lines 22-52), the functionally-distinguishable portion is correspondingly located within the inner area defined by the periphery of the functional enhancement indicator (Col. 14, lines 32-43), wherein the functional enhancement indicator is positioned between a transverse centerline and an edge of an end region such that the functional enhancement indicator does not cross the transverse centerline (Fig. 11, feat. 150; Col. 13, line 67 – Col. 14, line 21; Figs. 13a-j; Col. 14, lines 53-57).
Lassen does not disclose that the absorbent core is substantially rectangular or that the functional enhancement indicator does not comprise portions that correspond in location to the adjacent portions.
Lassen discloses that the absorbent article (30) and similarly shaped absorbent core (74) comprise an ovate geometry (Figs. 2-4; Col. 5, lines 42-63). However, a substantially rectangularly shaped absorbent core is a matter of choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence that the rectangular shape is significant. Please see MPEP §2144.04(IV)(B). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent article disclosed by Lassen so that the absorbent core is substantially rectangular.
Strand teaches an absorbent article (Figs. 8-11, feat. 1; Page 12, line 26 – Page 13, line 16) comprising an absorbent core (3) with a functionally-distinguishable portion (3’’) and a functional enhancement indicator (8) that does not comprise portions that correspond to portions outside the functionally-distinguishable portion. Strand teaches that the functional enhancement indicator is intended to end up directly in front of the genitalia of the user such that the functionally-distinguishable portion is properly placed to rapidly capture and absorb secreted body fluid instead of running out over the surface of the absorbent article (Page 13, lines 4-10). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent article disclosed by Strand so that the functional enhancement indicator does not comprise portions that correspond in location to the adjacent portions so that the functionally-distinguishable portion is properly placed to absorb secreted body fluid as taught by Strand.


    PNG
    media_image1.png
    293
    436
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from figure 13b of Lassen. A is the periphery of the functional enhancement indicator and B is the inner area.)]Regarding claim 2, Lassen in view of Strand discloses the absorbent article of claim 1. Lassen further discloses a visible functional enhancement indicator that corresponds in location to the functionally distinguishable portion (Col. 14, lines 22-53).
Regarding claim 3, Lassen in view of Strand discloses the absorbent article of claim 2. Lassen further discloses that the visible functional enhancement indicator corresponds in location to the tactilely-sensed component (Col. 14, lines 22-53).
Regarding claim 5, Lassen in view of Strand discloses the absorbent article of claim 2. Lassen further discloses that the visible functional enhancement indicator comprises a composition selected from the group consisting of inks (Col. 14, line 66 – Col. 15, line 4), dyes, paint, colored adhesives, and mixtures thereof.
Regarding claim 21, Lassen in view of Strand discloses the absorbent article of claim 1. Lassen further discloses that the outer periphery of the functional enhancement indicator comprises a pair of spaced apart and non-continuous ends (Fig. 13b; The functional enhancement indicator comprises a discontinuous border line that comprises at least one pair of spaced apart ends).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassen et al. (4,673,403) in view of Strand (International Application Publication No. WO 02/36057 A1) and in further view of DiPalma et al. (U.S. Patent No. 5,609,588).
Regarding claim 7, Lassen in view of Strand discloses the absorbent article of claim 1, but does not disclose that the absorbent core has a thickness that is less than 5 mm.
DiPalma discloses an absorbent article (Fig. 1, feat. 15) with a total thickness of 5 mm or less (Col. 4, lines 28-38). DiPalma teaches that absorbent articles should be less than 5 mm thick in order to prevent unsightly bulges when worn (Col. 1, lines 49-61). If the absorbent article has a total thickness of 5 mm or less, than the absorbent core will have a thickness of 5 mm or less. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent article disclosed by Lassen in view of Strand so that the absorbent core has a thickness that is less than 5 mm in order to prevent unsightly bulges when worn.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassen et al. (4,673,403) in view of Strand (International Application Publication No. WO 02/36057 A1) and in further view of Wada et al. (U.S. Patent Application Publication No. 2003/0078553).
Regarding claim 8, Lassen in view of Strand discloses the absorbent article of claim 2, but does not disclose that the visual functional enhancement indicator further comprises a direct information-bearing signal.
Wada teaches an absorbent article comprising a functionally-distinguishable portion of the absorbent core (13, 15, and 17; ¶0059-0062) and a corresponding functional enhancement indicator on the topsheet (12, 14, and 16; ¶0060-0061). The functional enhancement indicator comprises numerical grade designators (21, 22, and 23; ¶0055) which indicate the amount of menstrual blood absorbed in a given region indicated by the functional enhancement indicator (¶0057). Wada teaches that such grade designators aid a user in measuring and understanding the spread of menstrual blood in the absorbent article, and further aid the user in determining if another size of absorbent article is more suitable for a given situation (¶0074-0078). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent article disclosed by Lassen in view of Strand so that the visual functional enhancement indicator further comprises a direct information-bearing signal in order to aid the user in choosing a suitable absorbent article for a given situation.
Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant’s Remarks, filed 02/18/2022, with respect to the rejections of claims 1-3, 8, and 21 under pre-AIA  35 U.S.C 102(a) as being anticipated by Wada, of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada in view of DiSalvo, and of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada in view of DiPalma have been fully considered and are persuasive in light of the amendment to claim 1. Accordingly, the rejections have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781